Citation Nr: 1729322	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  14-04 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, anxiety and mood disorder.  

3.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for cervical muscle strain (also claimed neck injury).

4.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for tinnitus.

5.  Entitlement to service connection for headaches and dizziness.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to October 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his January 2014 substantive appeal, the Veteran also requested a hearing before a member of the Board; however, by correspondence received in March 2017, he withdrew this request.

Although the April 2012 rating decision (from which the present appeal ensues) found no new and material evidence as to the claims to reopen, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the petitions to reopen accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The petition to reopen the claim of service connection for an acquired psychiatric disorder is granted herein; the remaining matters, including entitlement to service connection for an acquired psychiatric disorder (on the merits), are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal a November 2007 rating decision which denied service connection for an acquired psychiatric disorder, claimed as nervousness, and no new and material evidence was received within one year of that decision.

2.  Evidence received since the November 2007 rating decision includes two Affidavits, both dated in September 2016, from the Veteran (received in March 2017) recalling stressful incidents he experienced in service and a February 2017 Psychological Evaluation (received in March 2017) which includes a diagnosis of PTSD and an opinion linking this disability to the Veteran's military service; this evidence relates to an unestablished element needed to substantiate the underlying claim of service connection and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for an acquired psychiatric disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for an acquired psychiatric disorder, claimed as nervousness, was denied in an unappealed November 2007 rating decision, based on a finding that service treatment records failed to show treatment for a nervous disorder or any other mental disorder and there was no evidence linking a mental health disability to service.  Evidence added to the record since November 2007 rating decision includes two Affidavits from the Veteran, both dated in September 2016 (received in March 2017), recalling stressful incidents he experienced in service and a February 2017 Psychological Evaluation (received in March 2017) which includes a diagnosis of PTSD and an opinion linking this disability to the Veteran's military service.  Accordingly, the Board finds that the evidence added to the record since the November 2007 rating decision addresses an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder, and considered in conjunction with all of the evidence in the record, raises a reasonable possibility of substantiating the claim.  Taken at face value, as required for purposes of reopening, the new evidence received is both new and material, and the claim of service connection for an acquired psychiatric disorder, claimed as nervousness, may be reopened.

De novo consideration of the claim for service connection for an acquired psychiatric disorder is addressed in the remand portion of the decision below.


ORDER

The appeal to reopen a claim of service connection for an acquired psychiatric disorder, claimed as nervousness; is granted. 


REMAND

Further development of the record is necessary to comply with VA's duty to assist as to the Veteran's claims.  See 38 C.F.R. § 3.159.

The Veteran's original VA paper claims file and his service medical records are unavailable for review and the current electronic record is a rebuilt one.  However, review of the record suggests that additional pertinent records may be available and must be obtained.  

Specifically, in a February 2013 statement to his congressman, the Veteran indicated that he had "found medical records from [his] ship, USS Jesse L. Brown FF1089 and the Charleston Naval Hospital."  The Veteran indicated receiving treatment at the Bay Pines VA hospital, Fort Myers VA Medical Center and Port Charlotte VA clinic.  He also stated that he was in receipt of Social Security Disability benefits.  

Further, in a January 2016 FOIA response to the Veteran's attorney, the Records Management Center in St. Louis, Missouri, stated that a copy of the Veteran's claims folder was being provided on a compact disc (CD).  In addition, the February 2017 Psychological Evaluation report provided by the Veteran's attorney notes that the information reviewed included "[t]he Veteran's 2,870 page claim file including medical, military and administrative records."  

On remand, a copy of the Veteran's claims file should be requested from the Records Management Center and/or his attorney.  In addition, the Veteran's should be asked, once again, to provide copies of all service and VA records in his possession.  Records from the Social Security Administration should be requested, and his complete updated VA treatment records should be obtained.  

The Veteran's two September 2015 Affidavits recall stressful incidents during his service aboard the USS Jesse L. Brown.  Specifically, he recalls feeling "extremely nervous and anxious" when the ship experienced extremely rough seas throughout a sea voyage when the ship launched from Charleston, South Carolina en route for a tour of the North Atlantic; with the course set for England, Denmark, Artic Circle and concluding in the Baltic Sea.  Further, while sailing into the Baltic Sea, which was in the "very tight grasp" of the Soviet Union during this time (the Cold War), Electrical Countermeasure (ECM) devices on the ship alerted that the ship was under an "imminent enemy threat."  Upon realizing that "enemy missiles" were locked onto the ship, the Veteran and others aboard the ship began to panic and fear for their lives.  Since surviving this incident, the Veteran claims to have experienced "extremely high levels of anxiety, nervousness and hypervigilance which have become progressively worse."  

The February 2017 Psychological Evaluation report shows that the Veteran reported these stressors to the examiner who provided a diagnosis of PTSD and an opinion that this disability is the result of the Veteran's military service stressors.  Notably, although the Veteran did not provide the dates of his service aboard ship, the February 2017 Psychological Evaluation report notes that the Veteran stated and "his records show, that he spent 2 years, 6 months and 15 days at sea and was aboard ship for 3 years."  No development has been undertaken to corroborate these stressors.  On remand, such development must be accomplished.  

Finally, as receipt of additional records from the Veteran's claims file, his VA treatment records and records from the Social Security Administration may be pertinent to his petitions to reopen the matters of service connection for cervical muscle strain (also claimed neck injury) and tinnitus and the claim of service connection for headaches and dizziness; adjudication of these matters is deferred pending receipt of such evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  Specifically, the Veteran should be asked to provide the medical records during the time of his service aboard the USS Jesse L. Brown to which he referred in his February 2013 letter to his congressman.  In addition, complete updated VA records must be obtained, to include from Bay Pines VA hospital, Fort Myers VA Medical Center and Port Charlotte VA clinic.

2.  Please ask the Records Management Center in St. Louis, Missouri, to provide a copy of the Veteran's claims folder (which was provided to the Veteran's attorney in the January 2016 FOIA response).  If the Records Management Center is unable to provide such records, please contact the Veteran's attorney to obtain a copy of his claims file, to specifically include the evidence reviewed by the examiner who conducted the February 2017 Psychological Evaluation.  All efforts to obtain the Veteran's claims file should be documented.  If the requested records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  Take appropriate action to locate all decisions and records, including medical records, associated with any claim for SSA disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

4.  After requesting any additional details regarding his stressors from the Veteran, including specific dates of his service aboard the USS Jesse L. Brown, the AOJ should forward the Veteran's September 2015 Affidavits recalling the stressful incidents during his service aboard the USS Jesse L. Brown and the dates of such service (as well as his service treatment and personnel records, if obtained pursuant to paragraph 2 above) to the U.S. Army and Joint Services Records Research Center (JSRRC):  (1) the ship experienced extremely rough seas throughout a sea voyage when the ship launched from Charleston, South Carolina en route for a tour of the North Atlantic; with the course set for England, Denmark, Artic Circle and concluding in the Baltic Sea; and (2) while sailing into the Baltic Sea, which was in the "very tight grasp" of the Soviet Union during this time (the Cold War), Electrical Countermeasure (ECM) devices on the ship alerted that the ship was under an "imminent enemy threat," "enemy missiles" were locked onto the ship.  The JSRRC should be requested to provide any information available which might corroborate the Veteran's alleged stressors, to include a search of ship logs during the Veteran's period of service.

5.  Schedule the Veteran for a VA psychiatric examination.  The claims folder should be made available for review by the examiner. Any indicated tests and studies must be accomplished. All clinical findings must be reported in detail and correlated to a specific diagnosis.

(a) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran currently has PTSD, and, if so, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that PTSD had its onset during active service, or is related to an in-service disease or injury.  If PTSD is diagnosed, the examiner must discuss the stressor(s) that are relied upon to support the diagnosis, to include any related to fear of hostile military or terrorist activity.

(b) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has a separately diagnosed psychiatric disability under the criteria as set forth in DSM-IV, and, if so, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such psychiatric disability had its onset during active service, or is related to an in-service disease or injury.

Complete rationale for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

6.  After completing any additional development, to include obtaining VA examinations and nexus opinions in connection with the Veteran's claims, the AOJ should then review the record and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


